DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant’s amendments and accompanying remarks filed 1/13/21 have been fully considered and entered. Claims 1 and 7 have been amended as requested. Applicant’s amendments are not found sufficient to overcome the rejections of claims 1-2, 6 and 11 rejected under 35 U.S.C. 103 as obvious over JP2010228706A in view of Miyake et al., US 2010/0280194 and Applicant’s arguments are not found persuasive of patentability for reasons set forth herein below. 
Response to Arguments
2.	Applicant’s amended claims 1 and 7 to recited a melt flow rate range of 5-500 g/10 min and argues that the cited prior art teach a melt flow range that falls outside this range. This argument is not found persuasive. The published patent application issued to Miyake et al., does teach using polyolefin based polymers and elastomers that be molded and/or extruded and used in floor mats (title, abstract and section 0053).  Miyake et al., exemplifies one polyolefin based polymer having a melt flow rate ranging from .5-3.0 g/10 (sections 0024-00026). However, Miyake et al., also exemplifies other polyolefin based polymers having a melt flow of 1-100 g/10 min (section 0018).  Since Applicants only claim a generic thermoplastic and the cited references each teach forming a floor mat comprising the claimed fiber and a resin layer based on olefin based polymers and elastomers having over lapping melt flow rate ranges, a person of ordinary skill in the art would easily recognize that the specific olefin based polymers and elastomers  and/or combination thereof of Miyake et al., can be used as the thermoplastic layer in the floor mat taught by the JP references without undue experimentation. 
	As to issues 1 and 2, regarding the Examiner’s inherency arguments set forth in the Final Action dated 4/27/21, Applicants submit that the instant specification provides sufficient to evidence to rebut even a “proper” prima facie case based on inherency. Applicants further submit that the Examiner fails to allege sufficient facts or point to sufficient evidence which would support the allegation that the products of the applicant and the prior art are the same. Applicants assert that it is “well known” to one skilled in the art that the airflow resistance property can be easily affected by any number of factors. For example, design elements like the shape of the interior/exterior covering could affect the airflow resistance of the interior/exterior covering. Applicants opine that there is no reasonable basis that the specifically claimed airflow resistance is inevitably tied to an interior/exterior covering as otherwise claimed. 
	In response, the Examiner respectfully disagrees with Applicants assertion.  The instant specification does provide numerous examples evidencing the claimed airflow resistance property, however, each of these examples appear to rely on the specific combination of thermoplastic resin type, resin amount, melt flow rate, the inner diameter size of the mechanical hole, the density of the holes and the presence of holes to evidence the claimed airflow resistance property. While the airflow resistance may not be inevitably tied to the interior/exterior covering as otherwise claimed, it does appear inextricably tied to the specific combination of thermoplastic resin type, resin amount, melt flow rate, the inner diameter of the mechanical hole, the density of the holes and the presence of hole. Applicants provide no examples evidencing that the structure of claim 11, namely a generic air permeable fiber layer, a generic thermoplastic resin layer on surface of the fiber layer, and the plurality of the through air holes formed in the resin layer, have the claimed airflow resistance property. In other words, Applicants examples are not considered commensurate with the structure of claim 11.  Aside from claiming the mere presence of through air holes, claim 11 is absent any of the other limiting factors presented in the examples. Moreover, claim 11 is also are lacking in any limitations directed to the shape of the interior/exterior covering which could also affect the airflow resistance as Applicants claim. As such, the Examiner maintains that that since the combination of cited prior art meet all of the claimed structural and chemical limitations it is reasonable to expect that the claimed airflow resistance property would be present once the floor mat provided by the combination of cited prior art is provided.  While there is no requirement that Applicants test some example in the prior art, “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). As such, since Applicants have not provided any evidence to support that the specific structure of claim 11 does not have the claimed airflow resistance property, the Examiner maintains that the combination of cited renders the instant claims obvious and it is expected that the claimed airflow resistance property would be exhibited once the floor mat of the combination of cited prior art is provided. The Examiner’s position is supported by the cited combination of prior art cited below, which teach all of the claimed structural and chemical features of claim 11. 

Claim Rejections - 35 USC § 103
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4.	Claim(s) 1-2, 6 and 11 stand rejected under 35 U.S.C. 103 as obvious over JP2010228706A in view of Miyake et al., US 2010/0280194.
	The published JP reference teach an automobile mat made from a composite comprising a thermoplastic backing layer laminated to a carpet fabric layer (abstract and detailed description). With regard to the claimed thermoplastic layer, the published JP document teach a plurality of through-air-holes having a size having an opening diameter 2.5 to 3.5 mm (see detailed description). With regard to the claimed fabric, the JP reference teach an air permeable fabric of a non-woven structure having a tufted pile surface (see detailed description and figure 2).  The published JP document a carpet fabric having a tufting pile basis weight of about 1000 g/m2 (detailed description). Said base fabric has a basis weight of about 100 g/m2 (see detailed description). With regard to claim 6, it appears that the holes are present in the pile base fabric that line up with the holes in the thermoplastic layer (see figures). With regard to the claimed thermoplastic layer, the published JP document teach that the synthetic resin is not particularly limited, and examples thereof include SBS (styrene-butadiene-styrene) elastomer, olefin-based elastomer, polyurethane-based elastomer, and the like, and the synthetic rubber is not particularly limited. For example, there are SBR (styrene-butadiene rubber), BR (butadiene rubber), IR (isoprene rubber), and the like (see detailed description). 
	The published JP reference does not teach the claimed melt flow rate of the thermoplastic resin. 
	The published patent application issued to Miyake et al., teach using polyolefin based polymers and elastomers that can be molded and/or extruded and used in floor mats (title, abstract and section 0053). Said polyolefin based polymers have a melt flow rate ranging from .5-3.0 g/10 (sections 0024-00026). However, Miyake et al., also exemplifies other polyolefin based polymers having a melt flow of 1-100 g/10 min (section 0018).  Such a melt flow rate overlaps the claimed melt flow rate range. Since the primary JP reference teach forming a floor mat comprising the claimed fiber and resin layer and the secondary reference teach an olefin based polymers and elastomers used in the same field of endeavor as the primary reference and having the claimed melt flow range, a person of ordinary skill in the art would easily recognize that the specific olefin based polymers and elastomers of Miyake et al., can be used as the thermoplastic layer in the floor mat taught by the JP references without undue experimentation. 
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1740, 82 USPQ2d 1385, 1395 (2007). The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 277 F.2d 197, 199, 125 USPQ 416, 418 (CCPA 1960). 
	With regard to the claimed airflow resistance set forth in claim 11, the Examiner is of the position that since the combination of cited prior art meets the claimed structural limitations it is reasonable to expect that the claimed airflow resistance would be present once the floor mat provided by the combination of cited prior art is provided. “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

5.	Claim(s) 3-5 stand rejected under 35 U.S.C. 103 as obvious over JP2010228706A in view of Miyake et al., US 2010/0280194 as applied to claim 1 and further in view of Ogawa et al., US 2010/0143695.
	The combination of cited prior art does to teach the claimed fiber fineness or the claimed amount of thermoplastic resin. 
	The published patent application issued to Ogawa et al., teach an automobile floor back covering comprising a non-woven layer having a fiber fineness ranging from .1-60 dtex and a thermoplastic resin layer having a weight ranging from 120 g/m2 (title, abstract, sections 0038 and 105). 
Since all of the cited prior art references are from the same field of endeavor a person of ordinary skill in the art would recognize that the specific fiber fineness and amounts of thermoplastic resin taught by Ogawa et al., can be used to form the floor mat formed by the combination of published JP reference and Miyake et al. 
With regard to the density of the through air holes, the published JP document does not disclose this feature. However, the Examiner is of the position that absent unexpected results a person of ordinary skill in the art would be able to adjust the density and number of through air holes as function of permeability and sound/absorbing/insulating properties. it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA)
 	With regard to the claimed fiber fineness, the published JP document does not disclose this feature. The Examiner is of the position that since the cited JP reference specifically teach using a carpet having a pile surface, the Examiner is of the position that absent unexpected results it would be within the skill of a worker in the art to form the base fabric with fibers of a suitable dtex for the intended use as an automotive mat. 
	With regard to the amount of resin in the thermoplastic layer, the published JP document does not teach the amount. However, absent unexpected results it would be within the skill of  a worker in the art to optimize the amount of resin used in the automotive mat.  It has been held that the determination of the optimum or workable ranges of said variable that might be characterized as routine experimentation is not patentable. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LYNDA SALVATORE/Primary Examiner, Art Unit 1789